UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-08532 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2014 – 06-30-2015 Item 1.Proxy Voting Record. Global Allocation POWERSHARES DB MULTI-SECTOR COMMODITY TRUST Ticker: DBO Security ID: 73936B408 Meeting Date: FEB 19, 2015 Meeting Type: Written Consent Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Substitution of Invesco For For Management for DBCS as Managing Owner of the Trust and the Fund 2 Approve and Adopt the Amendment and For For Management Restatement of the Trust Agreement SPDR GOLD TRUST Ticker: GLD Security ID: 78463V107 Meeting Date: FEB 27, 2015 Meeting Type: Written Consent Record Date: JUN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Amendment to Advisory Agreement For For Management 2 Approve Amendment to Trust Indenture For For Management Multi-Asset Income Fund ABB LTD. Ticker: ABBN Security ID: 000375204 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Approve Allocation of Income and For For Management Dividends of CHF 0.55 per Share from Capital Contribution Reserves 4.2 Approve CHF 394 Million Reduction in For For Management Share Capital and Repayment of CHF 0. 17 per Share 5 Amend Articles to Reflect Changes in For For Management Capital If Item 4.2 is Approved 6 Approve Creation of CHF 200 Million For For Management Pool of Capital without Preemptive Rights 7.1 Approve Remuneration of Directors in For For Management the Amount of CHF 4.2 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 52 Million 8.1 Reelect Roger Agnelli as Director For For Management 8.2 Reelect Matti Alahuhta as Director For For Management 8.3 Elect David Constable as Director For For Management 8.4 Reelect Louis Hughes as Director For For Management 8.5 Reelect Michel de Rosen as Director For For Management 8.6 Reelect Jacob Wallenberg as Director For For Management 8.7 Reelect Ying Yeh as Director For For Management 8.8 Elect Peter Voser as Director and For For Management Board Chairman 9.1 Appoint David Constable as Member of For For Management the Compensation Committee 9.2 Appoint Michel de Rosen as Member of For For Management the Compensation Committee 9.3 Appoint Ying Yeh as Member of the For For Management Compensation Committee 10 Designate Hans Zehnder as Independent For For Management Proxy 11 Ratify Ernst & Young AG as Auditors For For Management ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: APR 02, 2015 Meeting Type: Annual Record Date: FEB 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Gary E. Dickerson For For Management 1c Elect Director Stephen R. Forrest For For Management 1d Elect Director Thomas J. Iannotti For For Management 1e Elect Director Susan M. James For For Management 1f Elect Director Alexander A. Karsner For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director Michael R. Splinter For For Management 1j Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management ATMOS ENERGY CORPORATION Ticker: ATO Security ID: 049560105 Meeting Date: FEB 04, 2015 Meeting Type: Annual Record Date: DEC 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert W. Best For For Management 1b Elect Director Kim R. Cocklin For For Management 1c Elect Director Richard W. Douglas For For Management 1d Elect Director Ruben E. Esquivel For For Management 1e Elect Director Richard K. Gordon For For Management 1f Elect Director Robert C. Grable For For Management 1g Elect Director Thomas C. Meredith For For Management 1h Elect Director Nancy K. Quinn For For Management 1i Elect Director Richard A. Sampson For For Management 1j Elect Director Stephen R. Springer For For Management 1k Elect Director Richard Ware II For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BLACKSTONE MORTGAGE TRUST, INC. Ticker: BXMT Security ID: 09257W100 Meeting Date: JUN 16, 2015 Meeting Type: Annual Record Date: APR 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael B. Nash For For Management 1.2 Elect Director Stephen D. Plavin For For Management 1.3 Elect Director Leonard W. Cotton For For Management 1.4 Elect Director Thomas E. Dobrowski For For Management 1.5 Elect Director Martin L. Edelman For For Management 1.6 Elect Director Henry N. Nassau For For Management 1.7 Elect Director Lynne B. Sagalyn For For Management 1.8 Elect Director John G. Schreiber For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert J. Finocchio, Jr. For For Management 1b Elect Director Nancy H. Handel For For Management 1c Elect Director Eddy W. Hartenstein For For Management 1d Elect Director Maria M. Klawe For For Management 1e Elect Director John E. Major For For Management 1f Elect Director Scott A. McGregor For For Management 1g Elect Director William T. Morrow For For Management 1h Elect Director Henry Samueli For For Management 1i Elect Director Robert E. Switz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CAPITOL FEDERAL FINANCIAL, INC. Ticker: CFFN Security ID: 14057J101 Meeting Date: JAN 27, 2015 Meeting Type: Annual Record Date: DEC 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris J. Huey, II For For Management 1.2 Elect Director Reginald L. Robinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Peter C. Brown For For Management 1.3 Elect Director Richard A. Gephardt For For Management 1.4 Elect Director W. Bruce Hanks For For Management 1.5 Elect Director Gregory J. McCray For For Management 1.6 Elect Director C.G. Melville, Jr. For For Management 1.7 Elect Director William A. Owens For For Management 1.8 Elect Director Harvey P. Perry For For Management 1.9 Elect Director Glen F. Post, III For For Management 1.10 Elect Director Michael J. Roberts For For Management 1.11 Elect Director Laurie A. Siegel For For Management 1.12 Elect Director Joseph R. Zimmel For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, For For Management Jr. 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Prohibit Political Spending Against Against Shareholder 7 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 8 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 9 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 10 Proxy Access Against For Shareholder 11 Require Independent Board Chairman Against Against Shareholder 12 Require Director Nominee with Against Against Shareholder Environmental Experience 13 Amend Bylaws Call Special Meetings Against For Shareholder CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: MAR 19, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive Auditor's Report None None Management 8 Accept Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Omission of Dividends; Approve Capital Return of EUR 0.15 Per Share 10 Approve Discharge of Board and For For Management President 11 Approve Remuneration of Directors in For For Management the Amount of EUR 160,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 50,000 for Other Directors; Approve Committee and Meeting Fees 12 Fix Number of Directors at 10 For For Management 13 Reelect Ronen Ashkenazi, Chaim For Against Management Katzman, Bernd Knobloch, Arnold de Haan, Kirsi Komi, Andrea Orlandi, Claes Ottosson, Per-Anders Ovin, and Ariella Zochovitzky as Directors; Elect Rachel Lavine as New Director 14 Approve Remuneration of Auditors For For Management 15 Ratify Ernst & Young as Auditors For For Management 16 Approve Issuance of up to 60 Million For For Management Shares without Preemptive Rights 17 Authorize Share Repurchase Program For For Management 18 Close Meeting None None Management CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: JUN 15, 2015 Meeting Type: Special Record Date: JUN 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Approve Issuance of Shares in For For Management Connection with Acquisition of Sektor Gruppen AS 7 Approve Issuance of 120 Million Shares For For Management without Preemptive Rights 8 Close Meeting None None Management COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMINAR REAL ESTATE INVESTMENT TRUST Ticker: CUF.UN Security ID: 199910100 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Robert Despres For For Management 1.2 Elect Trustee Gerard Coulombe For For Management 1.3 Elect Trustee Alain Dallaire For Withhold Management 1.4 Elect Trustee Michel Dallaire For For Management 1.5 Elect Trustee Ghislaine Laberge For For Management 1.6 Elect Trustee Alban D'Amours For For Management 1.7 Elect Trustee Mary-Ann Bell For For Management 1.8 Elect Trustee Johanne M. Lepine For For Management 1.9 Elect Trustee Michel Theroux For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: FEB 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry D. Bassham For For Management 1.2 Elect Director Jonathan M. Kemper For For Management 1.3 Elect Director Terry O. Meek For For Management 1.4 Elect Director Kimberly G. Walker For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Donna M. Alvarado For For Management 1b Elect Director John D. Correnti For For Management 1c Elect Director Robert J. Dennis For For Management 1d Elect Director Mark A. Emkes For For Management 1e Elect Director John D. Ferguson For For Management 1f Elect Director Damon T. Hininger For For Management 1g Elect Director C. Michael Jacobi For For Management 1h Elect Director Anne L. Mariucci For For Management 1i Elect Director Thurgood Marshall, Jr. For For Management 1j Elect Director Charles L. Overby For For Management 1k Elect Director John R. Prann, Jr. For For Management 1l Elect Director Joseph V. Russell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 11, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For For Management 1B Elect Director Laurence A. Chapman For For Management 1C Elect Director Kathleen Earley For For Management 1D Elect Director Kevin J. Kennedy For For Management 1E Elect Director William G. LaPerch For For Management 1F Elect Director A. William Stein For For Management 1G Elect Director Robert H. Zerbst For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EDISON INTERNATIONAL Ticker: EIX Security ID: 281020107 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jagjeet S. Bindra For For Management 1.2 Elect Director Vanessa C.L. Chang For For Management 1.3 Elect Director Theodore F. Craver, Jr. For For Management 1.4 Elect Director Richard T. Schlosberg, For For Management III 1.5 Elect Director Linda G. Stuntz For For Management 1.6 Elect Director William P. Sullivan For For Management 1.7 Elect Director Ellen O. Tauscher For For Management 1.8 Elect Director Peter J. Taylor For For Management 1.9 Elect Director Brett White For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Claw-back of Payments under Against Against Shareholder Restatements ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Katherine Baicker For For Management 1.1b Elect Director J. Erik Fyrwald For For Management 1.1c Elect Director Ellen R. Marram For For Management 1.1d Elect Director Jackson P. Tai For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director Douglas R. Oberhelman For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Require Director Nominee with Against Against Shareholder Environmental Experience 7 Increase the Number of Females on the Against Against Shareholder Board 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 11 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FRASERS CENTREPOINT TRUST Ticker: J69U Security ID: Y2642S101 Meeting Date: JAN 23, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Audited Financial Statements, For For Management Report of the Trustee and the Statement by the Manager 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 22, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Director W. Geoffrey Beattie For For Management A2 Elect Director John J. Brennan For For Management A3 Elect Director James I. Cash, Jr. For For Management A4 Elect Director Francisco D'Souza For For Management A5 Elect Director Marijn E. Dekkers For For Management A6 Elect Director Susan J. Hockfield For For Management A7 Elect Director Jeffrey R. Immelt For For Management A8 Elect Director Andrea Jung For For Management A9 Elect Director Robert W. Lane For For Management A10 Elect Director Rochelle B. Lazarus For For Management A11 Elect Director James J. Mulva For For Management A12 Elect Director James E. Rohr For For Management A13 Elect Director Mary L. Schapiro For For Management A14 Elect Director Robert J. Swieringa For For Management A15 Elect Director James S. Tisch For For Management A16 Elect Director Douglas A. Warner, III For For Management B1 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation B2 Ratify KPMG LLP as Auditors For For Management C1 Provide for Cumulative Voting Against For Shareholder C2 Provide Right to Act by Written Consent Against Against Shareholder C3 Select One Director from Ranks of Against Against Shareholder Retirees C4 Adopt Holy Land Principles Against Against Shareholder C5 Pro-rata Vesting on Equity Plans Against For Shareholder GPT GROUP Ticker: GPT Security ID: Q4252X155 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: MAY 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lim Swe Guan as Director For For Management 2 Approve the Remuneration Report For For Management 3 **Withdrawn Resolution** Approve the None None Management Grant of Performance Rights (Deferred Short Term Incentive) to Michael Cameron, Chief Executive Officer and Managing Director of the Company 4 **Withdrawn Resolution** Approve the None None Management Grant of Performance Rights (Long Term Incentive) to Michael Cameron, Chief Executive Officer and Managing Director of the Company 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Non-Executive Directors 6 Ratify the Past Issuance of 76.83 For For Management Million Stapled Securities to Institutional Investors 7 Approve the Proportional Takeover For For Management Provisions GREAT PLAINS ENERGY INCORPORATED Ticker: GXP Security ID: 391164100 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry Bassham For For Management 1.2 Elect Director David L. Bodde For For Management 1.3 Elect Director Randall C. Ferguson, Jr. For For Management 1.4 Elect Director Gary D. Forsee For For Management 1.5 Elect Director Scott D. Grimes For For Management 1.6 Elect Director Thomas D. Hyde For For Management 1.7 Elect Director James A. Mitchell For For Management 1.8 Elect Director Ann D. Murtlow For For Management 1.9 Elect Director John J. Sherman For For Management 1.10 Elect Director Linda H. Talbott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Adopt Quantitative Carbon Dioxide Against Against Shareholder Reduction Goals HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director James P. Hoffmann For For Management 1e Elect Director Lauralee E. Martin For For Management 1f Elect Director Michael D. McKee For For Management 1g Elect Director Peter L. Rhein For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. DeRosa For For Management 1b Elect Director Jeffrey H. Donahue For For Management 1c Elect Director Fred S. Klipsch For For Management 1d Elect Director Geoffrey G. Meyers For For Management 1e Elect Director Timothy J. Naughton For For Management 1f Elect Director Sharon M. Oster For For Management 1g Elect Director Judith C. Pelham For For Management 1h Elect Director Sergio D. Rivera For For Management 1i Elect Director R. Scott Trumbull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: 438128308 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 22 2.1 Elect Director Ike, Fumihiko For For Management 2.2 Elect Director Ito, Takanobu For For Management 2.3 Elect Director Iwamura, Tetsuo For For Management 2.4 Elect Director Fukuo, Koichi For For Management 2.5 Elect Director Matsumoto, Yoshiyuki For For Management 2.6 Elect Director Yamane, Yoshi For For Management 2.7 Elect Director Hachigo, Takahiro For For Management 2.8 Elect Director Yoshida, Masahiro For For Management 2.9 Elect Director Takeuchi, Kohei For For Management 2.10 Elect Director Kuroyanagi, Nobuo For For Management 2.11 Elect Director Kunii, Hideko For For Management 2.12 Elect Director Aoyama, Shinji For For Management 2.13 Elect Director Kaihara, Noriya For For Management 2.14 Elect Director Igarashi, Masayuki For For Management 3.1 Appoint Statutory Auditor Takaura, For For Management Hideo 3.2 Appoint Statutory Auditor Tamura, For For Management Mayumi HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: JUN 01, 2015 Meeting Type: Proxy Contest Record Date: JAN 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Trustee Bruce M. Gans For Did Not Vote Management 1.2 Elect Trustee Adam D. Portnoy For Did Not Vote Management 2 Amend Bylaws to Include Antitakeover For Did Not Vote Management Provision(s) 3 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For Did Not Vote Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Trustee Bruce M. Gans Against Against Shareholder 1.2 Elect Trustee Adam D. Portnoy Against Against Shareholder 2 Amend Bylaws to Include Antitakeover Against Against Management Provision(s) 3 Advisory Vote to Ratify Named Against For Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors None For Management 5 Amend Bylaws to Opt-Out of For For Shareholder Antitakeover Provision(s) and Require Shareholder Vote to Opt Back In JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director D. Scott Davis For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director William D. Perez For For Management 1i Elect Director Charles Prince For For Management 1j Elect Director A. Eugene Washington For For Management 1k Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Policy Regarding Overextended Directors Against Against Shareholder 5 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For Against Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Amend Bylaws Call Special Meetings Against For Shareholder 8 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 9 Report on Certain Vesting Program Against Against Shareholder 10 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce D. Broussard For For Management 1.2 Elect Director Joseph A. Carrabba For For Management 1.3 Elect Director Charles P. Cooley For For Management 1.4 Elect Director Alexander M. Cutler For For Management 1.5 Elect Director H. James Dallas For For Management 1.6 Elect Director Elizabeth R. Gile For For Management 1.7 Elect Director Ruth Ann M. Gillis For For Management 1.8 Elect Director William G. Gisel, Jr. For For Management 1.9 Elect Director Richard J. Hipple For For Management 1.10 Elect Director Kristen L. Manos For For Management 1.11 Elect Director Beth E. Mooney For For Management 1.12 Elect Director Demos Parneros For For Management 1.13 Elect Director Barbara R. Snyder For For Management 1.14 Elect Director David K. Wilson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: DEC 11, 2014 Meeting Type: Special Record Date: DEC 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares Reserved for Corio For For Management Shareholders in order to Remunerate Public Exchange Offer Initiated by Klepierre for all Corio Shares 2 Subject to Approval of Items 1, 3, and For For Management 4, Approve Merger by Absorption of Corio NV 3 Subject to Approval of Items 1, 2, and For For Management 4, Issue Shares in Connection with Merger Above 4 Subject to Approval of Items 1, 2, 3, For For Management 4, Delegate Powers to the Management Board to Acknowledge Completion of Merger and Execute All Formalities Related to Merger 5 Subject to Approval of Items 1, 2, and For For Management 4, Approve Issuance of Equity or Equity-Linked Securities Reserved for Oddo Corporate Finance, up to Aggregate Nominal Amount of EUR 8.042 Million 6 Authorize Board to Set Issue Price for For For Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 7 Amend Article 11 of Bylaws Re: Length For For Management of Term for Supervisory Board Members 8 Amend Article 18 of Bylaws Re: For For Management Management Board 9 Amend Article 28 of Bylaws Re: Absence For For Management of Double Voting Rights 10 Subject to Approval of Item 1, Elect For Against Management Jeroen Drost as Supervisory Board Member 11 Subject to Approval of Item 1, Elect For For Management John Anthony Carrafiell as Supervisory Board Member 12 Authorize Filing of Required For For Management Documents/Other Formalities 13 Ratify Appointment of Philippe Thel as For Against Management Supervisory Board Member 14 Ratify Change of Registered Office to For For Management 26 Boulevard des Capucines, 75009 Paris and Amend Article 4 of Bylaws Accordingly KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: APR 14, 2015 Meeting Type: Annual/Special Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Reelect Rose Marie Van Lerberghe as For For Management Supervisory Board Member 6 Reelect Bertrand Jacquillat as For Against Management Supervisory Board Member 7 Reelect David Simon as Supervisory For Against Management Board Member 8 Reelect Steven Fivel as Supervisory For Against Management Board Member 9 Elect Stanley Shashoua as Supervisory For Against Management Board Member 10 Advisory Vote on Compensation of For Against Management Laurent Morel, Chairman of the Management Board 11 Advisory Vote on Compensation of Jean For Against Management Michel Gault and Jean Marc Jestin, Members of the Management Board 12 Approve Remuneration of Supervisory For Against Management Board Members in the Aggregate Amount of EUR 400,000 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million 17 Approve Issuance of Equity or For For Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million 18 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 20 Authorize Capitalization of Reserves For For Management of Up to EUR 100 Million for Bonus Issue or Increase in Par Value 21 Authorize Capital Issuances for Use in Against For Management Employee Stock Purchase Plans 22 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans 23 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 100 Million 24 Allow Board to Use Delegations Granted For Against Management Under Items 15-19 and 21 in the Event of a Public Tender Offer or Share Exchange Offer 25 Amend Article 2 of Bylaws Re: For For Management Corporate Purpose 26 Amend Article 16 of Bylaws Re: Powers For Against Management of the Supervisory Board 27 Authorize Filing of Required For For Management Documents/Other Formalities KONINKLIJKE PHILIPS N.V. Ticker: PHIA Security ID: 500472303 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Discuss Remuneration Report None None Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Adopt Financial Statements For For Management 2d Approve Dividends of EUR 0.80 Per Share For For Management 2e Approve Discharge of Management Board For For Management 2f Approve Discharge of Supervisory Board For For Management 3 Approve Seperation of the Lighting For For Management Business from Royal Philips 4a Reelect F.A. Van Houten to Management For For Management Board 4b Reelect R.H. Wirahadiraksa to For For Management Management Board 4c Reelect P.A.J. Nota to Management Board For For Management 5a Reelect J.P. Tai to Supervisory Board For For Management 5b Reelect H. Von Prondzynski to For For Management Supervisory Board 5c Reelect C.J.A Van Lede to Supervisory For For Management Board 5d Elect D.E.I. Pyott to Supervisory Board For For Management 6 Approve Remuneration of Supervisory For For Management Board 7a Ratify Ernest & Young Accountants LLP For For Management as Auditors 7b Amend Articles Re: Change the Term of For For Management Appointment of External Auditors 8a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 8b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Under 8a 9 Authorize Repurchase of Shares For For Management 10 Approve Cancellation of Repurchased For For Management Shares 11 Other Business (Non-Voting) None None Management LEXINGTON REALTY TRUST Ticker: LXP Security ID: 529043101 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director E. Robert Roskind For For Management 1b Elect Director T. Wilson Eglin For For Management 1c Elect Director Richard J. Rouse For For Management 1d Elect Director Harold First For For Management 1e Elect Director Richard S. Frary For For Management 1f Elect Director James Grosfeld For For Management 1g Elect Director Kevin W. Lynch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management LIBERTY PROPERTY TRUST Ticker: LPT Security ID: 531172104 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. Deloach, Jr. For For Management 1.3 Elect Director Katherine E. Dietze For For Management 1.4 Elect Director Antonio Fernandez For For Management 1.5 Elect Director Daniel P. Garton For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director M. Leanne Lachman For For Management 1.8 Elect Director David L. Lingerfelt For For Management 1.9 Elect Director Fredric J. Tomczyk For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Oscar Fanjul For For Management 1b Elect Director Daniel S. Glaser For For Management 1c Elect Director H. Edward Hanway For For Management 1d Elect Director Lord Lang of Monkton For For Management 1e Elect Director Elaine La Roche For For Management 1f Elect Director Maria Silvia Bastos For For Management Marques 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Lloyd M. Yates For For Management 1l Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director Stephen J. Easterbrook For For Management 1c Elect Director Robert A. Eckert For For Management 1d Elect Director Margaret (Margo) H. For For Management Georgiadis 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne P. Jackson For For Management 1g Elect Director Richard H. Lenny For For Management 1h Elect Director Walter E. Massey For For Management 1i Elect Director Andrew J. McKenna For For Management 1j Elect Director Sheila A. Penrose For For Management 1k Elect Director John W. Rogers, Jr. For For Management 1l Elect Director Roger W. Stone For For Management 1m Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against For Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Proxy Access Against For Shareholder 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 8 Educate Public About GMO Benefits Against Against Shareholder 9 Report on Practices to Mitigate Palm Against Against Shareholder Oil Sourcing Impacts MEDICAL PROPERTIES TRUST, INC. Ticker: MPW Security ID: 58463J304 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward K. Aldag, Jr. For For Management 1.2 Elect Director G. Steven Dawson For For Management 1.3 Elect Director R. Steven Hamner For For Management 1.4 Elect Director Robert E. Holmes For For Management 1.5 Elect Director Sherry A. Kellett For For Management 1.6 Elect Director William G. McKenzie For For Management 1.7 Elect Director L. Glenn Orr, Jr. For For Management 1.8 Elect Director D. Paul Sparks, Jr. For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors MERCIALYS Ticker: MERY Security ID: F61573105 Meeting Date: MAY 05, 2015 Meeting Type: Annual/Special Record Date: APR 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.24 per Share 4 Approve Amendment to Partnership For For Management Agreement with Casino Guichard-Perrachon 5 Approve Amendment to Financing For For Management Agreement with Casino Guichard-Perrachon 6 Advisory Vote on Compensation of Eric For Against Management Le Gentil, Chairman and CEO 7 Advisory Vote on Compensation of For Against Management Vincent Rebillard, Vice-CEO 8 Reelect Anne Marie de Chalambert as For For Management Director 9 Reelect La Forezienne de For Against Management Participations as Director 10 Reelect Generali Vie as Director For For Management 11 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 32 Million 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 9.3 Million 14 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 9.3 Million 15 Authorize Board to Set Issue Price for For For Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 16 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 17 Authorize Capitalization of Reserves For For Management of Up to EUR 32 Million for Bonus Issue or Increase in Par Value 18 Authorize Capital Increase of Up to For For Management EUR 9.3 Million for Future Exchange Offers 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 20 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 32 Million 21 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 22 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans (Repurchased Shares) 23 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans (New Shares) 24 Authorize up to 0.5 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 25 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 26 Amend Article 25 of Bylaws Re: For For Management Attendance to General Meetings 27 Amend Article 28 of Bylaws Re: Absence For For Management of Double Voting Rights 28 Authorize Filing of Required For For Management Documents/Other Formalities MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 26, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison, Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Provide Right to Act by Written Consent Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against For Shareholder METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl W. Grise For For Management 1.2 Elect Director Carlos M. Gutierrez For For Management 1.3 Elect Director R. Glenn Hubbard For For Management 1.4 Elect Director Steven A. Kandarian For For Management 1.5 Elect Director Alfred F. Kelly, Jr. For For Management 1.6 Elect Director Edward J. Kelly, III For For Management 1.7 Elect Director William E. Kennard For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director Catherine R. Kinney For For Management 1.10 Elect Director Denise M. Morrison For For Management 1.11 Elect Director Kenton J. Sicchitano For For Management 1.12 Elect Director Lulu C. Wang For For Management 2a Reduce Supermajority Vote Requirement For For Management to Amend Certificate of Incorporation 2b Reduce Supermajority Vote Requirement For For Management to Amend Bylaws 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MURPHY OIL CORPORATION Ticker: MUR Security ID: 626717102 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director T. Jay Collins For For Management 1b Elect Director Steven A. Cosse For For Management 1c Elect Director Claiborne P. Deming For For Management 1d Elect Director Lawrence R. Dickerson For For Management 1e Elect Director Roger W. Jenkins For For Management 1f Elect Director James V. Kelley For For Management 1g Elect Director Walentin Mirosh For For Management 1h Elect Director R. Madison Murphy For For Management 1i Elect Director Jeffrey W. Nolan For For Management 1j Elect Director Neal E. Schmale For For Management 1k Elect Director Laura A. Sugg For For Management 1l Elect Director Caroline G. Theus For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Proxy Access Against For Shareholder NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Linda Walker Bynoe For For Management 1.1b Elect Director Susan Crown For For Management 1.1c Elect Director Dean M. Harrison For For Management 1.1d Elect Director Dipak C. Jain For For Management 1.1e Elect Director Jose Luis Prado For For Management 1.1f Elect Director John W. Rowe For For Management 1.1g Elect Director Martin P. Slark For For Management 1.1h Elect Director David H. B. Smith, Jr. For For Management 1.1i Elect Director Donald Thompson For For Management 1.1j Elect Director Charles A. Tribbett, III For For Management 1.1k Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Lobbying Payments and Against Against Shareholder Political Contributions NORTHSTAR REALTY FINANCE CORP. Ticker: NRF Security ID: 66704R704 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: APR 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David T. Hamamoto For For Management 1.2 Elect Director Judith A. Hannaway For Withhold Management 1.3 Elect Director Wesley D. Minami For For Management 1.4 Elect Director Louis J. Paglia For Withhold Management 1.5 Elect Director Charles W. Schoenherr For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management NORTHWESTERN CORPORATION Ticker: NWE Security ID: 668074305 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen P. Adik For For Management 1.2 Elect Director Dorothy M. Bradley For For Management 1.3 Elect Director E. Linn Draper, Jr. For For Management 1.4 Elect Director Dana J. Dykhouse For For Management 1.5 Elect Director Jan R. Horsfall For For Management 1.6 Elect Director Julia L. Johnson For For Management 1.7 Elect Director Denton Louis Peoples For For Management 1.8 Elect Director Robert C. Rowe For For Management 2 Ratify Deloitte & Touche LLP Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Ferriola For For Management 1.2 Elect Director Harvey B. Gantt For For Management 1.3 Elect Director Gregory J. Hayes For For Management 1.4 Elect Director Victoria F. Haynes For For Management 1.5 Elect Director Bernard L. Kasriel For For Management 1.6 Elect Director Christopher J. Kearney For For Management 1.7 Elect Director Raymond J. Milchovich For For Management 1.8 Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Report on Political Contributions Against Against Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director William R. Klesse For For Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify KPMG LLP as Auditors For For Management 5 Claw-back of Payments under Against Against Shareholder Restatements 6 Adopt Proxy Access Right Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets 8 Review and Assess Membership of Against Against Shareholder Lobbying Organizations OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: MAR 27, 2015 Meeting Type: Special Record Date: FEB 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Declassify the Board of Directors For For Management 4 Remove Supermajority Vote Requirement For For Management 5 Adjourn Meeting For Against Management ONE GAS, INC. Ticker: OGS Security ID: 68235P108 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Gibson For For Management 1.2 Elect Director Pattye L. Moore For For Management 1.3 Elect Director Douglas H. Yaeger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management PACIFIC GAS & ELECTRIC COMPANY Ticker: PCG/18 Security ID: 694308503 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Maryellen C. Herringer For For Management 1.5 Elect Director Christopher P. Johns For For Management 1.6 Elect Director Richard C. Kelly For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Anne Shen Smith For For Management 1.13 Elect Director Barry Lawson Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PACIFIC GAS & ELECTRIC COMPANY Ticker: PCG/18 Security ID: 694308800 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Maryellen C. Herringer For For Management 1.5 Elect Director Christopher P. Johns For For Management 1.6 Elect Director Richard C. Kelly For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Anne Shen Smith For For Management 1.13 Elect Director Barry Lawson Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Rona A. Fairhead For For Management 1.6 Elect Director Richard W. Fisher For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director William R. Johnson For For Management 1.9 Elect Director Indra K. Nooyi For For Management 1.10 Elect Director David C. Page For For Management 1.11 Elect Director Robert C. Pohlad For For Management 1.12 Elect Director Lloyd G. Trotter For For Management 1.13 Elect Director Daniel Vasella For For Management 1.14 Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Establish a Board Committee on Against Against Shareholder Sustainability 5 Pro-Rata Vesting of Equity Awards Against Against Shareholder 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Frances D. Fergusson For For Management 1.4 Elect Director Helen H. Hobbs For For Management 1.5 Elect Director James M. Kilts For For Management 1.6 Elect Director Shantanu Narayen For For Management 1.7 Elect Director Suzanne Nora Johnson For For Management 1.8 Elect Director Ian C. Read For For Management 1.9 Elect Director Stephen W. Sanger For For Management 1.10 Elect Director James C. Smith For For Management 1.11 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis Chew For For Management 1.2 Elect Director Anthony F. Earley, Jr. For For Management 1.3 Elect Director Fred J. Fowler For For Management 1.4 Elect Director Maryellen C. Herringer For For Management 1.5 Elect Director Richard C. Kelly For For Management 1.6 Elect Director Roger H. Kimmel For For Management 1.7 Elect Director Richard A. Meserve For For Management 1.8 Elect Director Forrest E. Miller For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Barbara L. Rambo For For Management 1.11 Elect Director Anne Shen Smith For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PHYSICIANS REALTY TRUST Ticker: DOC Security ID: 71943U104 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Thomas For For Management 1.2 Elect Director Tommy G. Thompson For For Management 1.3 Elect Director Stanton D. Anderson For For Management 1.4 Elect Director Mark A. Baumgartner For For Management 1.5 Elect Director Albert C. Black, Jr. For For Management 1.6 Elect Director William A. Ebinger For For Management 1.7 Elect Director Richard A. Weiss For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan PIEDMONT OFFICE REALTY TRUST, INC. Ticker: PDM Security ID: 720190206 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Buchanan For For Management 1.2 Elect Director Wesley E. Cantrell For For Management 1.3 Elect Director William H. Keogler, Jr. For For Management 1.4 Elect Director Barbara B. Lang For For Management 1.5 Elect Director Frank C. McDowell For For Management 1.6 Elect Director Donald A. Miller For For Management 1.7 Elect Director Raymond G. Milnes, Jr. For For Management 1.8 Elect Director Jeffrey L. Swope For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John W. Ballantine For For Management 1b Elect Director Rodney L. Brown, Jr. For For Management 1c Elect Director Jack E. Davis For For Management 1d Elect Director David A. Dietzler For For Management 1e Elect Director Kirby A. Dyess For For Management 1f Elect Director Mark B. Ganz For For Management 1g Elect Director Kathryn J. Jackson For For Management 1h Elect Director Neil J. Nelson For For Management 1i Elect Director M. Lee Pelton For For Management 1j Elect Director James J. Piro For For Management 1k Elect Director Charles W. Shivery For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 12, 2015 Meeting Type: Annual/Special Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Burley For For Management 1.2 Elect Director Donald G. Chynoweth For For Management 1.3 Elect Director John W. Estey For For Management 1.4 Elect Director Gerald W. Grandey For For Management 1.5 Elect Director C. Steven Hoffman For For Management 1.6 Elect Director Alice D. Laberge For For Management 1.7 Elect Director Consuelo E. Madere For For Management 1.8 Elect Director Keith G. Martell For For Management 1.9 Elect Director Jeffrey J. McCaig For For Management 1.10 Elect Director Jochen E. Tilk For For Management 1.11 Elect Director Elena Viyella de Paliza For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Approve 2015 Performance Option Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach 5 Amend By-law For For Management 6 SP1: Conduct and Make Public An Against Against Shareholder Independent Human Rights Assessment QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 09, 2015 Meeting Type: Annual Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Harish Manwani For For Management 1i Elect Director Steven M. Mollenkopf For For Management 1j Elect Director Duane A. Nelles For For Management 1k Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1l Elect Director Francisco Ros For For Management 1m Elect Director Jonathan J. Rubinstein For For Management 1n Elect Director Brent Scowcroft For For Management 1o Elect Director Marc I. Stern For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director Vicky B. Gregg For For Management 1.3 Elect Director Jeffrey M. Leiden For For Management 1.4 Elect Director Timothy L. Main For For Management 1.5 Elect Director Timothy M. Ring For For Management 1.6 Elect Director Daniel C. Stanzione For For Management 1.7 Elect Director Gail R. Wilensky For For Management 1.8 Elect Director John B. Ziegler For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Amend Omnibus Stock Plan For Against Management 5 Provide Right to Act by Written Consent Against For Shareholder REALTY INCOME CORPORATION Ticker: O Security ID: 756109104 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kathleen R. Allen For For Management 1b Elect Director John P. Case For For Management 1c Elect Director A. Larry Chapman For For Management 1d Elect Director Priya Cherian Huskins For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Gregory T. McLaughlin For For Management 1g Elect Director Ronald L. Merriman For For Management 1h Elect Director Stephen E. Sterrett For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ramon A. Rodriguez For For Management 1b Elect Director Tomago Collins For For Management 1c Elect Director James W. Crownover For For Management 1d Elect Director Ann E. Dunwoody For For Management 1e Elect Director William J. Flynn For For Management 1f Elect Director Manuel Kadre For For Management 1g Elect Director Michael Larson For For Management 1h Elect Director W. Lee Nutter For For Management 1i Elect Director Donald W. Slager For For Management 1j Elect Director John M. Trani For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Proxy Access None For Shareholder RIOCAN REAL ESTATE INVESTMENT TRUST Ticker: REI.UN Security ID: 766910103 Meeting Date: JUN 17, 2015 Meeting Type: Annual/Special Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Bonnie Brooks For Withhold Management 1.2 Elect Trustee Clare R. Copeland For For Management 1.3 Elect Trustee Raymond M. Gelgoot For For Management 1.4 Elect Trustee Paul Godfrey For For Management 1.5 Elect Trustee Dale H. Lastman For For Management 1.6 Elect Trustee Jane Marshall For For Management 1.7 Elect Trustee Sharon Sallows For For Management 1.8 Elect Trustee Edward Sonshine For For Management 1.9 Elect Trustee Luc Vanneste For For Management 1.10 Elect Trustee Charles M. Winograd For For Management 2 Approve Ernst & Young LLP Auditors and For For Management Authorize Trustees to Fix Their Remuneration 3 Amend Unit Option Plan For Against Management 4 Amend Declaration of Trust For For Management 5 Advisory Vote on Executive For For Management Compensation Approach ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 05, 2015 Meeting Type: Annual Record Date: DEC 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony J. Carbone For For Management 1.2 Elect Director Robert K. Ortberg For For Management 1.3 Elect Director Cheryl L. Shavers For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: 780259107 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Ben van Beurden as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Euleen Goh as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Hans Wijers as Director For For Management 12 Re-elect Patricia Woertz as Director For For Management 13 Re-elect Gerrit Zalm as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Approve Scrip Dividend Scheme For For Management 20 Authorise EU Political Donations and For For Management Expenditure 21 Approve Strategic Resilience for 2035 For For Shareholder and Beyond SCENTRE GROUP Ticker: SCG Security ID: Q8351E109 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report for For For Management the Financial Year Ended December 31, 2014 3 Elect Brian M Schwartz as Director For For Management 4 Elect Andrew W Harmos as Director For For Management 5 Elect Michael F Ihlein as Director For For Management 6 Elect Aliza Knox as Director For For Management SPIRIT REALTY CAPITAL, INC. Ticker: SRC Security ID: 84860W102 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin M. Charlton For For Management 1.2 Elect Director Todd A. Dunn For For Management 1.3 Elect Director David J. Gilbert For For Management 1.4 Elect Director Richard I. Gilchrist For For Management 1.5 Elect Director Diane M. Morefield For For Management 1.6 Elect Director Thomas H. Nolan, Jr. For For Management 1.7 Elect Director Sheli Z. Rosenberg For For Management 1.8 Elect Director Thomas D. Senkbeil For For Management 1.9 Elect Director Nicholas P. Shepherd For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STAG INDUSTRIAL, INC. Ticker: STAG Security ID: 85254J102 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Butcher For For Management 1.2 Elect Director Virgis W. Colbert For For Management 1.3 Elect Director Jeffrey D. Furber For For Management 1.4 Elect Director Larry T. Guillemette For For Management 1.5 Elect Director Francis X. Jacoby, III For For Management 1.6 Elect Director Christopher P. Marr For For Management 1.7 Elect Director Hans S. Weger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation STARWOOD PROPERTY TRUST, INC. Ticker: STWD Security ID: 85571B105 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: MAR 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Bronson For For Management 1.2 Elect Director Jeffrey G. Dishner For For Management 1.3 Elect Director Camille J. Douglas For For Management 1.4 Elect Director Solomon J. Kumin For For Management 1.5 Elect Director Barry S. Sternlicht For For Management 1.6 Elect Director Strauss Zelnick For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Paul R. Garcia For For Management 1.3 Elect Director David H. Hughes For For Management 1.4 Elect Director M. Douglas Ivester For For Management 1.5 Elect Director Kyle Prechtl Legg For For Management 1.6 Elect Director William A. Linnenbringer For For Management 1.7 Elect Director Donna S. Morea For For Management 1.8 Elect Director David M. Ratcliffe For For Management 1.9 Elect Director William H. Rogers, Jr. For For Management 1.10 Elect Director Frank P. Scruggs, Jr. For For Management 1.11 Elect Director Thomas R. Watjen For For Management 1.12 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Claw-back of Payments under Against Against Shareholder Restatements THE ADT CORPORATION Ticker: ADT Security ID: 00101J106 Meeting Date: MAR 17, 2015 Meeting Type: Annual Record Date: JAN 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas Colligan For For Management 1b Elect Director Richard Daly For For Management 1c Elect Director Timothy Donahue For For Management 1d Elect Director Robert Dutkowsky For For Management 1e Elect Director Bruce Gordon For For Management 1f Elect Director Naren Gursahaney For For Management 1g Elect Director Bridgette Heller For For Management 1h Elect Director Kathleen Hyle For For Management 1i Elect Director Christopher Hylen For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zoe Baird Budinger For For Management 1b Elect Director Sheila P. Burke For For Management 1c Elect Director James I. Cash, Jr. For For Management 1d Elect Director John D. Finnegan For For Management 1e Elect Director Timothy P. Flynn For For Management 1f Elect Director Karen M. Hoguet For For Management 1g Elect Director Lawrence W. Kellner For For Management 1h Elect Director Martin G. McGuinn For For Management 1i Elect Director Lawrence M. Small For For Management 1j Elect Director Jess Soderberg For For Management 1k Elect Director Daniel E. Somers For For Management 1l Elect Director William C. Weldon For For Management 1m Elect Director James M. Zimmerman For For Management 1n Elect Director Alfred W. Zollar For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability, Including Against Against Shareholder Quantitative Goals THE GEO GROUP, INC. Ticker: GEO Security ID: 36162J106 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clarence E. Anthony For For Management 1.2 Elect Director Anne N. Foreman For For Management 1.3 Elect Director Richard H. Glanton For For Management 1.4 Elect Director Christopher C. Wheeler For For Management 1.5 Elect Director Julie Myers Wood For For Management 1.6 Elect Director George C. Zoley For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management THE LINK REAL ESTATE INVESTMENT TRUST Ticker: 00823 Security ID: Y5281M111 Meeting Date: JAN 15, 2015 Meeting Type: Special Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Expansion of Investment For For Management Strategy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: JAN 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Paul W. Chellgren For For Management 1.3 Elect Director Marjorie Rodgers For For Management Cheshire 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Andrew T. Feldstein For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director Donald J. Shepard For For Management 1.11 Elect Director Lorene K. Steffes For For Management 1.12 Elect Director Dennis F. Strigl For For Management 1.13 Elect Director Thomas J. Usher For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: APR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.44 per Share 4 Approve Stock Dividend Program (Cash For For Management or New Shares) 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Patrick Artus as Director For For Management 7 Reelect Anne-Marie Idrac as Director For For Management 8 Elect Patrick Pouyanne as Director For For Management 9 Approve Agreement with Patrick For For Management Pouyanne, CEO 10 Advisory Vote on Compensation of For For Management Thierry Desmarest, Chairman since Oct. 22, 2014 11 Advisory Vote on Compensation of For For Management Patrick Pouyanne, CEO since Oct. 22, 2014 12 Advisory Vote on Compensation of For For Management Christophe de Margerie, CEO and Chairman until Oct. 20, 2014 13 Address the Matter of a Fair Sharing Against Against Shareholder of Costs between Shareholders and Company Employees TYCO INTERNATIONAL PUBLIC LIMITED COMPANY Ticker: TYC Security ID: G91442106 Meeting Date: MAR 04, 2015 Meeting Type: Annual Record Date: JAN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward D. Breen For For Management 1b Elect Director Herman E. Bulls For For Management 1c Elect Director Michael E. Daniels For For Management 1d Elect Director Frank M. Drendel For For Management 1e Elect Director Brian Duperreault For For Management 1f Elect Director Rajiv L. Gupta For For Management 1g Elect Director George R. Oliver For For Management 1h Elect Director Brendan R. O'Neill For For Management 1i Elect Director Jurgen Tinggren For For Management 1j Elect Director Sandra S. Wijnberg For For Management 1k Elect Director R. David Yost For For Management 2a Ratify Deloitte & Touche LLP as For For Management Auditors 2b Authorize Board to Fix Remuneration of For For Management Auditors 3 Authorize Share Repurchase Program For For Management 4 Determine Price Range for Reissuance For For Management of Treasury Shares 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIBAIL RODAMCO SE Ticker: UL Security ID: F95094110 Meeting Date: APR 16, 2015 Meeting Type: Annual/Special Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 9.60 per Share 4 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions 5 Advisory Vote on Compensation of For For Management Christophe Cuvillier, Chairman of the Management Board 6 Advisory Vote on Compensation of For For Management Olivier Bossard, Armelle Carminati-Rabasse, Fabrice Mouchel, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board 7 Reelect Mary Harris as Supervisory For For Management Board Member 8 Reelect Jean-Louis Laurens as For For Management Supervisory Board Member 9 Reelect Alec Pelmore as Supervisory For For Management Board Member 10 Elect Sophie Stabile as Supervisory For For Management Board Member 11 Elect Jacqueline Tammenoms Bakker as For For Management Supervisory Board Member 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million 16 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 17 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 18 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 19 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 20 Amend Article 18 of Bylaws Re: Absence For For Management of Double Voting Rights 21 Amend Article 18 of Bylaws Re: For For Management Attendance to General Meetings 22 Authorize Filing of Required For For Management Documents/Other Formalities UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David P. Abney For For Management 1b Elect Director Rodney C. Adkins For For Management 1c Elect Director Michael J. Burns For For Management 1d Elect Director D. Scott Davis For For Management 1e Elect Director William R. Johnson For For Management 1f Elect Director Candace Kendle For For Management 1g Elect Director Ann M. Livermore For For Management 1h Elect Director Rudy H.P. Markham For For Management 1i Elect Director Clark T. Randt, Jr. For For Management 1j Elect Director John T. Stankey For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Adopt Anti Gross-up Policy Against For Shareholder VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director Mark T. Bertolini For For Management 1.3 Elect Director Richard L. Carrion For For Management 1.4 Elect Director Melanie L. Healey For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Lowell C. McAdam For For Management 1.7 Elect Director Donald T. Nicolaisen For For Management 1.8 Elect Director Clarence Otis, Jr. For For Management 1.9 Elect Director Rodney E. Slater For For Management 1.10 Elect Director Kathryn A. Tesija For For Management 1.11 Elect Director Gregory D. Wasson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Net Neutrality Against Against Shareholder 5 Report on Indirect Political Against Against Shareholder Contributions 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 7 Stock Retention/Holding Period Against Against Shareholder 8 Provide Right to Act by Written Consent Against For Shareholder W. P. CAREY INC. Ticker: WPC Security ID: 92936U109 Meeting Date: JUN 18, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Trevor P. Bond For For Management 1.2 Elect Director Nathaniel S. Coolidge For For Management 1.3 Elect Director Mark J. DeCesaris For For Management 1.4 Elect Director Benjamin H. Griswold, IV For For Management 1.5 Elect Director Axel K.A. Hansing For For Management 1.6 Elect Director Jean Hoysradt For For Management 1.7 Elect Director Richard C. Marston For For Management 1.8 Elect Director Robert E. Mittelstaedt, For For Management Jr. 1.9 Elect Director Charles E. Parente For For Management 1.10 Elect Director Mary M. VanDeWeghe For For Management 1.11 Elect Director Nick J.M. van Ommen For For Management 1.12 Elect Director Karsten von Koller For For Management 1.13 Elect Director Reginald Winssinger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Thomas W. Horton For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S. Reinemund For For Management 1l Elect Director Kevin Y. Systrom For For Management 1m Elect Director Jim C. Walton For For Management 1n Elect Director S. Robson Walton For For Management 1o Elect Director Linda S. Wolf For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Disclosure of Recoupment Activity from Against Against Shareholder Senior Officers 6 Provide Proxy Access Right Against For Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Maritime Shipping 8 Report on Incentive Compensation Plans Against Against Shareholder 9 Require Independent Board Chairman Against Against Shareholder WASHINGTON PRIME GROUP INC. Ticker: WPG Security ID: 92939N102 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Ordan For For Management 1.2 Elect Director Michael P. Glimcher For For Management 1.3 Elect Director Louis G. Conforti For For Management 1.4 Elect Director Robert J. Laikin For For Management 1.5 Elect Director Niles C. Overly For For Management 1.6 Elect Director Jacquelyn R. Soffer For For Management 1.7 Elect Director Richard S. Sokolov For For Management 1.8 Elect Director Marvin L. White For For Management 2 Change Company Name from Washington For For Management Prime Group Inc. to WP Glimcher Inc. 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Ernst & Young LLP as Auditors For For Management WERELDHAVE NV Ticker: WHA Security ID: N95060120 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Receive Explanation on Company's None None Management Reserves and Dividend Policy 4 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 5 Allow Questions to External Auditor None None Management 6a Approve Dividends of EUR 2.87 Per Share For For Management 6b Adopt Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9a Approve Remuneration Policy of For For Management Management Board and Supervisory Board 9b Approve Remuneration of Supervisory For For Management Board 10 Reelect J.A.P. van Oosten as For For Management Supervisory Board Member 11 Reelect H.J. van Everdingen as For Against Management Supervisory Board Member 12a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting 12b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Ratify KPMG as Auditors For For Management 15 Allow Questions None None Management 16 Close Meeting None None Management WESTAR ENERGY, INC. Ticker: WR Security ID: 95709T100 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Q. Chandler, IV For For Management 1.2 Elect Director R. A. Edwards, III For For Management 1.3 Elect Director Sandra A.J. Lawrence For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 03, 2015 Meeting Type: Annual Record Date: JAN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James W. Dyke, Jr. For For Management 1.4 Elect Director Nancy C. Floyd For For Management 1.5 Elect Director Linda R. Gooden For For Management 1.6 Elect Director James F. Lafond For For Management 1.7 Elect Director Debra L. Lee For For Management 1.8 Elect Director Terry D. McCallister For For Management 1.9 Elect Director Dale S. Rosenthal For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gail K. Boudreaux For For Management 1b Elect Director Richard K. Davis For For Management 1c Elect Director Ben Fowke For For Management 1d Elect Director Albert F. Moreno For For Management 1e Elect Director Richard T. O'Brien For For Management 1f Elect Director Christopher J. For For Management Policinski 1g Elect Director A. Patricia Sampson For For Management 1h Elect Director James J. Sheppard For For Management 1i Elect Director David A. Westerlund For For Management 1j Elect Director Kim Williams For For Management 1k Elect Director Timothy V. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Require Independent Board Chairman Against Against Shareholder Strategic Allocation: Aggressive 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Sondra L. Barbour For For Management 1c Elect Director Thomas 'Tony' K. Brown For For Management 1d Elect Director Vance D. Coffman For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Inge G. Thulin For For Management 1j Elect Director Robert J. Ulrich For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation A2A SPA Ticker: A2A Security ID: T0579B105 Meeting Date: JUN 11, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For Against Management 1.2 Elect Director For Against Management 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Allocation of Income For For Management 3 Approve Remuneration Report For For Management 4 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 5 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 6 Amend Regulations on General Meetings For For Management
